Citation Nr: 9922521	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-24 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for warts claimed as residuals of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
November 1969.  He served in the Republic of Vietnam from 
April 1968 to April 1969.

The instant appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in New Orleans, Louisiana, which denied a claim for service 
connection for warts, claimed as residuals of Agent Orange.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in July 1998 for due process reasons.


FINDINGS OF FACT

1.  The last final disallowance of a claim for service 
connection for warts claimed as residuals of exposure to 
herbicides was a November 1982 rating decision.  The 
appellant did not perfect an appeal in connection with that 
decision within the time allowed by law and regulations.

2.  The evidence which has been presented or secured since 
the November 1982 rating decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for warts.


CONCLUSIONS OF LAW

1.  The November 1982 rating decision denying service 
connection for warts claimed as secondary to exposure to 
herbicides is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (1998).

2.  Evidence received since the November 1982 rating decision 
denying service connection for warts is not new and material 
evidence, and the appellant's claim for service connection 
for warts is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991). New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
In a recent decision, the United States Court of Appeals for 
the Federal Circuit set forth new guidance regarding the 
adjudication of claims for service connection based on the 
submission of "new and material evidence."  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  A review of 
the service medical records shows no complaints, treatment, 
or diagnosis of warts.  Private medical treatment records 
dated in 1974 and 1975 diagnosed recurrent penile warts.  
There was no other medical record of complaints, diagnosis, 
or treatment of warts prior to the November 1982 rating 
decision.

The November 1982 rating decision denied service connection 
for warts and noted that service medical records as well as a 
December 1981 VA Agent Orange screening examination were 
negative for complaints, treatment, or diagnosis of warts.  
The appellant was informed of the rating decision by letter 
dated December 8, 1982.  He did not appeal that decision, and 
it became final.

Thereafter, the appellant filed a claim to reopen the claim 
for service connection for warts due to exposure to 
herbicides.  The question in this case is whether new and 
material evidence has been submitted since the November 1982 
rating decision which would be sufficient to reopen the claim 
for service connection for warts.

The evidence of record compiled after the November 1982 
rating decision included voluminous private and VA medical 
records dated from 1982 to 1996.  The only pertinent record 
is a May 1988 VA outpatient treatment record which noted that 
the veteran had one small wart on the dorsum of the right 
hand, and the application of a wart removing solution was 
recommended.  Subsequent VA and private medical records 
reveal no complaints, treatment, or diagnosis of warts.

Applying VA's definition of new and material evidence in 
38 C.F.R. § 3.156(a), the Board finds that the May 1988 VA 
outpatient treatment record is new because it had not 
previously been submitted to agency decisionmakers.  
Moreover, the Board finds that the May 1988 record is not 
cumulative or redundant of other evidence of record.  
Accordingly, the Board concludes that this record is "new" 
evidence.  

The Board, however, does not find that the new evidence is 
material as it only pertains to one instance of a wart over 
10 years ago.  In other words, the evidence does not show 
that the veteran has a current disability involving warts, 
nor does it link the wart to service or to exposure to 
herbicides.  Thus, the Board does not consider the new 
evidence to be "so significant that it must be considered in 
order to fairly decide the merits of the claim" for service 
connection for warts claimed as secondary to herbicide 
exposure.  38 C.F.R. § 3.156(a) (1998).

The new evidence also does not contribute "to a more 
complete picture of the circumstances surrounding the origin 
of" the veteran's claimed warts.  See Hodge, 155 F.3d at 
1363.  It simply shows that the veteran had one wart almost 
20 years after service.  Accordingly, the Board concludes 
that new and material evidence that is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim has not been submitted, and 
therefore the appellant's claim for service connection for 
warts is not reopened.


ORDER

An application to reopen a claim for entitlement to service 
connection for warts, claimed as residuals of exposure to 
herbicides, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

